Case 8:19-cv-02979-VMC-AEP Document 64 Filed 01/22/21 Page 1 of 6 PageID 476




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   CATHERINE WEINSTOCK,

         Plaintiff,

    v.                                 Case No. 8:19-cv-2979-T-33AEP

   JASEN LADAIR HARVEY and
   CATHARINE M. HARVEY,

        Defendants.
   ____________________________/

                                     ORDER

         This matter is before the Court upon consideration of

   Plaintiff Catherine Weinstock’s renewed motion for default

   judgment (Doc. # 50), filed on October 9, 2020. In her motion,

   Weinstock requests $93,435.30 in compensatory damages and

   treble that amount in punitive damages, for a total amount of

   $373,741.20, (Id. at 9).

         The   Court    previously    referred   the   motion   to   the

   Honorable Anthony Porcelli, United States Magistrate Judge,

   for a report and recommendation. (Doc. # 51). Judge Porcelli

   recommended (1) granting the motion as to Count I, the fraud

   claim, and entering a judgment against the Harveys in the

   amount of $93,435.30 in compensatory damages, (2) denying the

   motion as to Count II, the negligence claim, since Weinstock

   specifically pled Count II in the alternative, and (3) denying
Case 8:19-cv-02979-VMC-AEP Document 64 Filed 01/22/21 Page 2 of 6 PageID 477




   the request for punitive damages. (Doc. # 52).

          Regarding    the   denial   of   punitive    damages,    Judge

   Porcelli stated:

         Although the allegations in Weinstock’s Amended
         Complaint may be sufficient to form a basis for
         entitlement to punitive damages, this Court is
         unable to award punitive damages at this time.

         A default admits a plaintiff’s entitlement to
         liquidated damages under a well-pled cause of
         action, but not to unliquidated damages absent
         proper notice and a trial on damages. “Further, a
         judgment rendered without a trial on unliquidated
         damages is void as to any unliquidated damages but
         valid as to any liquidated damages.” Punitive
         damages are unliquidated in nature. As such,
         without a trial entry of a default judgement
         awarding punitive damages would be void. Therefore,
         the undersigned finds it appropriate to recommend
         only an award of compensatory damages to Weinstock
         at this stage of the proceedings.

   (Id. at 12) (internal citations omitted).

         The Court accepted and adopted the report on December 1,

   2020. (Doc. # 53). The Court granted the motion for default

   judgment as to Count I, directing the Clerk to enter judgment

   in favor of Weinstock and against the Harveys for compensatory

   damages in the amount of $93,435.30. (Id.). The Court denied

   the request for punitive damages, denied the motion for

   default judgment as to Count II, dismissed Count II without

   prejudice, and closed the case. (Id.).



                                      2
Case 8:19-cv-02979-VMC-AEP Document 64 Filed 01/22/21 Page 3 of 6 PageID 478




         Weinstock    subsequently   moved     to   reopen   the   case   to

   pursue punitive damages. (Doc. # 55). The Court granted the

   motion and set the matter for an evidentiary hearing on

   January 21, 2021, in order to determine whether punitive

   damages were warranted. (Doc. # 56).

         Under Florida law, punitive damages may be awarded when

   a defendant engages in fraudulent conduct. See W.R. Grace &

   Co. v. Waters, 638 So. 2d 502, 503 (Fla. 1994) (noting that

   punitive damages may be awarded “when a defendant engages in

   conduct which is fraudulent, malicious, deliberately violent

   or oppressive, or committed with such gross negligence as to

   indicate a wanton disregard for the rights of others”). To

   recover punitive damages, a plaintiff must show through clear

   and   convincing    evidence   that   the    defendant     engaged     in

   intentional misconduct or gross negligence. Fla. Stat. §

   768.72(2); Goodin v. Bank of Am., N.A., 114 F. Supp. 3d 1197,

   1214–15 (M.D. Fla. 2015).

         At the January 21, 2021, hearing, the Court received

   evidence in the form of exhibits and testimony from Weinstock.

   Specifically, Weinstock cited the United States government’s

   complaint from the related case United States v. Harvey, No.

   8:20-cv-60-T-02AAS. (Doc. # 61 at 14). In that case, the

   government accused the Harveys of perpetrating a “brazen


                                     3
Case 8:19-cv-02979-VMC-AEP Document 64 Filed 01/22/21 Page 4 of 6 PageID 479




   scheme” intended to deprive the government of millions of

   dollars.    (Id.    at    18).   The       government       characterized       the

   Harveys’    tax    return    tactics       as   “absurd      on    their     face,”

   “nonsensical,” “outlandish,” and “facially implausible.” (Id.

   at 20, 22). Indeed, according to the government, the Harveys

   were promoting arguments that have been explicitly debunked

   by the Internal Revenue Service (IRS) and Federal Bureau of

   Investigation      (FBI).    (Id.     at    17).     Most    importantly,       the

   government’s complaint alleged that the IRS conducted an

   interview with Jasen Harvey in June 2017 and informed him

   that his tactics were fraudulent. (Id. at 23). The Harveys

   filed   Weinstock’s         returns        several        months     after    this

   interview, in September 2017. (Doc. # 50 at 3).

         The   Court    in     United     States        v.     Harvey    entered     a

   preliminary injunction on February 18, 2020, enjoining the

   Harveys from filing tax returns for any entity other than

   themselves. (Doc. # 62 at 1). In its order granting the

   preliminary   injunction,        the   Court       found     that    the     United

   States “presented compelling evidence that [the Harveys] have

   a history of preparing and filing returns with fraudulent

   refund claims. [The Harveys’] positions . . . are fraudulent

   on their face and violate numerous statutes.” (Id. at 2).

         Based on this evidence, and for the reasons explained in


                                          4
Case 8:19-cv-02979-VMC-AEP Document 64 Filed 01/22/21 Page 5 of 6 PageID 480




   detail at the evidentiary hearing, the Court finds that

   Weinstock has shown through clear and convincing evidence

   that the Harveys intentionally engaged in fraud, or at least

   acted with gross negligence. Weinstock has thus shown she is

   entitled to punitive damages in the amount of three times the

   amount of her compensatory damages. See Energy Source, Inc.

   v.    Gleeko    Properties,        LLC,       No.    10-21162-CIV,         2012    WL

   13008451,      at    *5   (S.D.    Fla.       Dec.   12,    2012),     report     and

   recommendation adopted, No. 10-21162-CIV, 2013 WL 12244329

   (S.D. Fla. Jan. 4, 2013) (finding a three-to-one punitive to

   compensatory damage ratio warranted                     where the defendants

   engaged    in       fraud,   and   awarding          $1,317,600       in   punitive

   damages). This ratio is not excessive and comports with

   notions of due process. See State Farm Mut. Auto. Ins. Co. v.

   Campbell, 538 U.S. 408, 410 (2003) (noting that “single-digit

   multipliers are more likely to comport with due process, while

   still   achieving         the   State’s        deterrence       and    retribution

   goals”).

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED that:

   (1)   The Clerk is directed to enter an amended judgment in

         favor of Catherine Weinstock and against Jasen Ladair

         Harvey    and       Catharine   M.       Harvey      as   to    Count   I   for


                                             5
Case 8:19-cv-02979-VMC-AEP Document 64 Filed 01/22/21 Page 6 of 6 PageID 481




         $93,435.30 in compensatory damages and $280,305.90 in

         punitive damages, for a total of $373,741.20.

   (2)   Thereafter the Clerk is directed to CLOSE THE CASE.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   22nd day of January, 2021.




                                     6
